DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
Claims 1-3, 5, 7-8, 10-24, and 30-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-2, 4, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment to the claims.  

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, 7-8, 10-24, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swinkels (US 10,098,311) taken with the evidence of Suelmann (2014/0356514), Suelmann (2015/0181824), and Suelmann (2014/0317769) and Shetty (2017/0127631).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 19 January 2022, as applied to claims 1-5, 7-8, 10-24, and 30-32.  Applicant’s arguments filed 19 April 2022 have been fully considered but they are not persuasive.  
Each of ‘514, ‘824, ‘769, and ‘631 describes the characteristics of cucumber "Expedition".  These are summarized in Appendix A.  All bolded traits are those that differ due to the environment in which the plant was grown. For purposes of this rejection, those traits that differ due to the environment in which the plant was grown cannot distinguish two plants that were not grown in identical environmental conditions.  The traits of these that are disclosed for NUN 83067 CUL are usage, culture, habit, fruit mottling, fruit neck, spine (vestiture) color, fruit color, fruit striping, and parthenogenesis.
Swinkels discloses a hybrid cucumber that like NUN 83067 CUL is fresh marker (slicing), for indoor culture, is indeterminate, lacks mottling, has a fruit neck, has white spines, has yellow fruit color, lacks fruit striping, and is parthenogenic.
The rejection is made because the Examiner cannot determine whether the prior art plant possesses characteristics that are not recited in the art.  The Examiner does not have sufficient facts to determine whether the claimed plants and seeds are inherently the same as the prior art plants and seeds.  For example, it is noted that neither the prior art nor the instant application disclose the parents of the hybrid cucumber plants.  In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art plants differ.  Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
Swinkels claims a plant, plant part or seed of their variety, a plant with all of the morphological and physiological characteristics of their variety, a tissue culture from their variety, including from the tissues listed in the instant claim 8, and plants regenerated therefrom, a method of vegetatively propagating the plant, including regenerating the plant, methods comprising crossing the plant with a second plant or making doubled haploids, plants comprising the scion or rootstock, and food or feed products (claims 1-16).  Swinkels also teaches methods of making progeny derived plants and new plants produced from their cucumber plant, introducing mutations or traits into the plant, determining the genotype, and using methods that include genetic transformation, mutation breeding, recurrent selection, genetic marker enhanced selection, and backcrossing (column 13, line 39, to column 14, line 38; column 15, line 2, to column 17, line 21;  column 19, lines 13-23).
Response to Arguments
Applicant urges that NUN 83067 CUL differs from the plant described by Swinkels in Fruit shape at the stem end, fruit length, and CMV resistance;  a Declaration attesting to this will be filed (response pg 6-7).
This is not found persuasive because this was not filed in a Declaration.  Further, at least fruit length is affected by environmental conditions;  the plants must be grown side-by-side to compare such traits.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662